Citation Nr: 1446816	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  10-43 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs St. Paul Pension Center


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to asbestos, plutonium nitrate and inhalation of fumes from Persian Gulf fires.
 
2.  Entitlement to service connection for asthma, to include as due to exposure to asbestos, plutonium nitrate and inhalation of fumes from Persian Gulf fires.
 
3.  Entitlement to service connection for emphysema, to include as due to exposure to asbestos, plutonium nitrate and inhalation of fumes from Persian Gulf fires.
 
4.  Entitlement to service connection for pulmonary fibrosis, to include as due to exposure to asbestos, plutonium nitrate and inhalation of fumes from Persian Gulf fires.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1988 to February 1992.  The Veteran died in February 2011.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The matter is now handled by the St. Paul Pension Center. 

For claimants who died on or after October 10, 2008, (as is the case here), the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A, which permits an eligible person to file a request to be substituted as the Appellant for purposes of processing the claim to completion.  In this case, the record reflects that in April 2012, the RO determined the Appellant was the surviving spouse of the Veteran, and that she was a proper person to be substituted as claimant in the Veteran's claims for VA benefits, which were pending at the time of his death.  The Board will address the merits of the appellate claims with the Appellant as substituted party.  The Board notes that unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  See VA Fast Letter 10-30 August 2010.

This claim was previously before the Board in February 2013, at which time it was remanded for further development.  The claim was returned to the Board upon the completion of such development in April 2014, at which time it was referred out to the Veterans Health Administration (VHA) for an expert medical opinion.  As such opinion was obtained in June 2014, this claim has once again returned to the Board for consideration.

A review of the Veteran's Virtual VA electronic claims file revealed copies of the Veteran's VA outpatient treatment records dated August 2008 to October 2010.


FINDINGS OF FACT

1.  The competent medical evidence of record does not show that the Veteran has a respiratory disorder, to include COPD, asthma, or emphysema that was caused or aggravated by military service.

2.  The competent medical evidence of record shows that the Veteran has a diagnosis of pulmonary fibrosis that was related to military service via exposure to asbestos.


CONCLUSIONS OF LAW

1.  Service connection for COPD is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  Service connection for asthma is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

3.  Service connection for emphysema is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

4.  Service connection for pulmonary fibrosis is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The RO informed the Veteran of VA's duty to assist him in the development of his claim in a letter dated January 2009, that contained all of the required notice.  Once the Appellant was substituted for the Veteran in April 2012, she was provided with additional notice.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), VA outpatient treatment records, and private treatment records have been obtained and associated with the claims file.  Additionally, VA provided the Veteran with medical examinations that were adequate because the examiner reviewed the claims file, took a full medical history, conducted the appropriate diagnostic testing, and provided rationales for the ultimate medical opinions.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

A review of the claims file also shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran died in February 2011.  The Appellant is his widow; she seeks entitlement to service connection for the Veteran's claimed COPD, emphysema, asthma, and pulmonary fibrosis.  The Veteran asserted that these disorders were the result of in-service exposure to/inhalation of asbestos, fumes from fires in the Persian Gulf, and plutonium nitrate.  

As an initial matter, exposure to asbestos has been conceded in this case.  See, e.g., July 2009 Rating Decision.  Service treatment records dated from June 1988 to October 1991 reflect multiple respiratory complaints (e.g. productive cough, non-productive cough accompanied by chest pain, nasal and sinus congestion, wheezing, discharge of yellow sputum, shortness of breath) and diagnoses of upper respiratory infection, viral upper respiratory infection, reactive airways, and bronchitis.  Chest x-rays were normal throughout service.  A December 1991 service treatment record showed a diagnosis of "tobacco abuse."  Separation examination in January 1992 reflected normal lungs, chest, mouth, throat, nose, and sinuses; the summary of defects and diagnoses included "tobacco abuse."  

Following service, the objective medical evidence shows treatment for respiratory symptoms beginning in approximately 2005.  Notably, in June 2005, the Veteran presented for an evaluation secondary to abnormal chest x-ray findings, and symptoms including wheezing and shortness of breath. See United Regional Health Care System Records.  The Veteran stated that he had been in good health.  He reported that he currently smoked a half a pack of cigarettes per day (down from a pack a day while in-service).  He stated that he was involved in a motor vehicle accident several days prior (the airbag deployed) and noticed increased shortness of breath, cough, congestion, and blood in sputum since the time of the accident.  He reported a history of sand blasting in the past, as well as sheet rock work and working on homes.  He also stated that he had served in the Persian Gulf and spent most that time on ship.  X-rays reflected fluffy infiltrates, increased nodular density in the right lobe, and a suggestion of cavitation or bolus formation.  The diagnostic impressions included: suspected aspiration pneumonia following motor vehicle accident; moderate to heavy smoker; and unable to rule out preceding abnormal x-rays since "he has done some sand blasting/dusty type work with no proceeding history or symptoms."

Thereafter, private treatment records dated from June 2005 to October 2010 confirmed the following diagnoses: asthma, COPD, pulmonary fibrosis, and emphysema.  A chest x-ray conducted in November 2007 showed "significant interstitial lung disease.  A March 2008 chest x-ray likewise revealed "diffuse and patchy areas of interstitial fibrosis and infiltrates of the lungs."  

The Veteran underwent a VA examination in May 2009.  He reported that he had respiratory symptoms in-service, and that his breathing problems worsened over the years.  The VA examiner provided a diagnosis of severe COPD and asthma on chronic steroids.  A contemporaneous chest x-ray showed "diffuse fibrotic changes" and bulla consistent with COPD.  The examiner opined that the Veteran has "chronic obstructive pulmonary disease and fibrosis which is, in part, attributable to smoking."  Despite her earlier notation of an asthma diagnosis, the examiner confusingly stated that the Veteran did not have asthma.  She did not address emphysema.  She then went on to opine that the Veteran's "current lung disease...is less likely than not related to asbestos exposure secondary to the short length of time between exposure and the development of symptoms and no x-ray evidence of exposure." (Emphasis added).  

As an initial matter, the Board notes that the VA examiner did not provide opinions with respect to the Veteran's asthma and emphysema although these diagnoses are well-documented throughout the record.  Secondly, it is undisputed that the Veteran was diagnosed with interstitial lung disease; this was confirmed by x-ray evidence in November 2007 and March 2008.  Yet, the VA examiner concluded that there was "no x-ray evidence of [asbestos] exposure."

The Veteran underwent an additional VA examination in April 2013.  Upon review of the claims file the examiner provided opinions regarding the Veteran's claimed respiratory conditions, finding that it was less likely than not that any of his conditions were secondary to asbestos exposure.  In support, the examiner provided that this was due to the short length of time from exposure to development of symptoms and no x-ray evidence of exposure.  A review of the Veteran's prior pulmonary functions testing revealed an obstructive defect present and additional restrictive process.  It was noted that the Veteran was a known cigarette smoker and reported smoking 20 years at one pack per day.  He was considered a moderately heavy smoker by the pulmonary examiner in 2005.  The examiner noted that peer reviewed medical literature showed that idiopathic pulmonary fibrosis occurs largely among current or former smokers.  The Veteran's pulmonary fibrosis is considered a diagnosable, but medically unexplained chronic multi-symptom illness of unknown etiology.  However pulmonary fibrosis has not been associated with illnesses or exposures described in the Veteran's Gulf War service in any peer reviewed medical journals.  Specifically, there has been no established link between Persian Gulf fires and the development of pulmonary fibrosis.  Additionally, there is no evidence that such fires or exposure to plutonium nitrate is shown to cause COPD, asthma, or emphysema.

An expert medical opinion was provided by an examiner from the VHA on June 2014.  The Veteran's medical records were reviewed.  It was noted that the Veteran had in-service exposure to asbestos, Persian Gulf fires, and plutonium nitrates.  Additionally, the examiner noted that the Veteran had previously worked in sand blasting (wearing a mask) in home construction and sheet rock installation.  The Veteran was also shown to have a history of significant cigarette smoking, ranging from a half a pack to 2 packs per day.  The Veteran's prior chest x-rays and pulmonary functions test results were reviewed.  

The examiner found that the Veteran appears to have suffered from COPD/emphysema as well as pulmonary fibrosis as confirmed by the findings of CT chest scans conducted in June 2010 and October 2010.  The known risk factors for COPD include smoking, followed by environmental exposure, such as dusts, gasses, fumes, and organic antigens.  Among all, smoking is the first identifiable risk factor for COPD.  The examiner opined that the Veteran was a heavy smoker and it is more likely than not that his COPD/emphysema/asthma are not related to the exposure to asbestos during his active military service and more likely related to smoking.  

In regard to the pulmonary fibrosis, the examiner found that the documented diagnosis as seen on the CT scans of the chest is probably related to prior environmental exposure, including sand-blasting and dust related work.  Most patients who develop asbestosis are asymptomatic for at least 20 years after the initial exposure.  This latency period can depend on the intensity of the asbestos exposure.  In the Veteran's case, the latency period was 15 years.  It is noted that the diagnosis of asbestosis is based upon 3 elements: 1) a reliable history of asbestos exposure with a proper latency period and/or presence of markers (pleural plaques or recover of sufficient quantities of asbestos fibers/bodies in bronchoalveolar lavage or lung tissue); 2) definite evidence of interstitial fibrosis, such as reduced lung volumes, diffusing capacity, typical radiographic findings, or histologic evidence of interstitial fibrosis; and 3) the absence of other causes of diffuse parenchymal lung disease.  Here, the examiner noted that 1) the latency period was a little shorter than usual and there was no evidence of pleural plaques, 2) although there was evidence of lung fibrosis based upon CT scan, the examiner could not determine if this was typical of asbestos exposure due to no radiographic description of the location, noting that there were still no evidence of pleural plaques to support asbestos exposure, and 3) there was evidence of other occupational exposure such as sand-blasting as well as granuloma disease seen on the CT scan.

In concluding, the examiner opined that, although he could not rule out asbestos exposure during military service, it is as least as likely as not that the reported pulmonary fibrosis is not related to asbestos exposure.  



Analysis

COPD/Emphysema/Asthma

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a respiratory disorder, to include COPD, emphysema, and asthma, so the appeal must be denied.  The evidence does show that there is a current disability for VA purposes, as there is evidence that the Veteran's has been diagnosed with COPD, emphysema, and asthma during the period of appeal, as shown in the private and VA outpatient treatment records and confirmed by VA examinations.  Also, although it is conceded that the Veteran experienced respiratory problems in service, STRs appear to indicate that such complaints were acute and did not manifest into long-standing illness.  However, exposure to asbestos, Persian Gulf fires, and plutonium nitrate during military service has been conceded.  As such, the inquiry turns upon a finding of nexus between the two.  See Shedden, 381 F.3d at 1167; see also Caluza, 7 Vet. App. at 506; see also Hickson, 12 Vet. App. at 253; 38 C.F.R. § 3.303.

Here, the Board finds that the preponderance of the medical evidence of record does not show a nexus between the Veteran's military service, to include exposure to asbestos, Persian Gulf fires, and plutonium nitrate, and a respiratory disorder, to include COPD, emphysema, and asthma.   Private treatment records and VA outpatient treatment records did not provide any positive etiology opinions for any of the Veteran's current respiratory conditions to include COPD, emphysema, and asthma, relating them to military service.  In both medical treatment records and VA examinations, it was noted that the Veteran was a heavy smoker and that this was the number one risk factor for the respiratory conditions to include COPD, emphysema, and asthma that the Veteran developed.  Additionally, the Veteran was noted to have had prior employment in occupational environments that would have been particularly conducive to the development of the types of respiratory conditions to include COPD, emphysema, and asthma, for which he is currently diagnosed, such as sand-blasting and drywall installation.  In this regard, the VA examiners and the 2014 VAH examiner provided negative nexus opinions for the Veteran's respiratory conditions, to include COPD, emphysema, and asthma, on the bases that there was no indication of these conditions in military service and that the previous occupational exposure and significant smoking history were more likely the cause.  It was noted in the prior VA examinations of record that there was no support in the medical literature for any kind of connection between the Veteran's current respiratory disorder and Persian Gulf fires or plutonium nitrate exposure.  Additionally, there was also no support in accepted medical literature of a link between asbestos exposure and the development of COPD, emphysema, or asthma.  In light of these facts, the medical evidence of record does not indicate that the Veteran's respiratory conditions, to include COPD, emphysema, and asthma, were caused or aggravated by his military service.  As such, the Veteran's claims for service connection for COPD, emphysema, and asthma are not warranted for want of an appropriate nexus.

In reaching its decision, the Board has carefully considered the statements the Veteran has presented on his own behalf.  The Board finds that the Veteran is competent to attest to his observations of his disorder, such as the symptoms he experienced in service and after his separation from service.  However, as a lay person, he is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder (i.e. that he currently has a respiratory disorder related to the symptomatology he had while on active duty or exposure to asbestos, Persian Gulf fires, or plutonium nitrate) because he does not have the requisite medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, his assertions can be given minimal probative value and are outweighed by the remainder of the evidence of record, as discussed above.


Pulmonary Fibrosis

The Board finds that the evidence of record supports service connection for pulmonary fibrosis.  The Veteran is shown to have a current diagnosis of pulmonary fibrosis as per CT scans in his medical treatment records and confirmation via VA examinations.  Additionally, although it is conceded that the Veteran experienced respiratory problems in service, STRs appear to indicate that such complaints were acute and did not manifest into long-standing illness.  However, exposure to asbestos, Persian Gulf fires, and plutonium nitrate during military service has been conceded.  As such, the inquiry turns upon a finding of nexus between the two.  See Shedden, 381 F.3d at 1167; see also Caluza, 7 Vet. App. at 506; see also Hickson, 12 Vet. App. at 253; 38 C.F.R. § 3.303.

Here, the two VA examinations and the 2014 VHA opinion are the only opinions that addressed the issue of nexus in great detail.  The VA examination opinions found that the Veteran's pulmonary fibrosis was not related to Persian Gulf fires or plutonium nitrates because there was no such support found in accepted peer reviewed medical literature.  Additionally, it was found that, although the Veteran was exposed to asbestos, his lack of x-ray evidence confirming residuals of such exposure as well as the relatively short latency period did not support any relationship to his pulmonary fibrosis.  The 2014 VHA opinion further supported those opinions regarding asbestos exposure.  However, it was noted that in regard to the latency period, of which 20 years was the standard, the Veteran's latency of 15 years was not that far removed, so as to totally preclude consideration.  Additionally, the 2014 VHA examiner provided two other criteria for consideration that are used alongside the above-mentioned issue of latency and/or the presence of pleural plaques, which included evidence of fibrosis and the absence of other causes.  The VHA opinion noted that there were other causes, such as the Veteran's previous occupational exposure.  However, because of the lack of a description of location in the radiographic evidence of record, the examiner was unable to completely rule out definite evidence of asbestos-related fibrosis.  As such, the examiner determined that it was as least as likely as not that the Veteran's pulmonary fibrosis was related to asbestos exposure.  Therefore, in resolving that doubt in favor of the Veteran, the examiner's opinion is essentially favorable.

The Board notes that the opinion of the 2014 VA examiner is found to be more probative than the VA examination opinions of record.  This is because, although the VA examiners essentially arrived at the same conclusion as the VHA examiner in regard to the issue of latency and pleural plaques, the VHA examiner further explained that such consideration was only part of the actual analysis needed to diagnose an asbestos-related disorder.  In further analyzing the Veteran's condition via the additional elements, the VHA examiner was able to determine that the relationship, or lack thereof, between the asbestos exposure and diagnosis of pulmonary fibrosis could go either way.  As such, in light of the greater depth and analysis provided on this issue by the 2014 VHA examiner, the Board finds such opinion to be more heavily weighted.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert, 1 Vet. App. at 49.  Given the Veteran's current diagnosis of pulmonary fibrosis, conceded in-service asbestos exposure, and medical nexus via the 2014 VHA examiners opinion that it is as least as likely as not that the Veteran's condition is related to such exposure, and despite a negative finding by the May 2009 and April 2013 VA examinations, reasonable doubt is resolved in favor of the Appellant and service connection for pulmonary fibrosis is granted.  38 U.S.C.A. § 5107(b).





ORDER

Entitlement to service connection for COPD, to include as due to exposure to asbestos, plutonium nitrate and inhalation of fumes from Persian Gulf fires, is denied.
 
Entitlement to service connection for asthma, to include as due to exposure to asbestos, plutonium nitrate and inhalation of fumes from Persian Gulf fires, is denied.
 
Entitlement to service connection for emphysema, to include as due to exposure to asbestos, plutonium nitrate and inhalation of fumes from Persian Gulf fires, is denied.
 
Entitlement to service connection for pulmonary fibrosis, to include as due to exposure to asbestos, plutonium nitrate and inhalation of fumes from Persian Gulf fires, is granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


